DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 08 November 2021.
Claims 1-20 have been amended and are hereby entered.
Claims 21-22 have been added.
Claims 1-22 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 contains recitation of “wherein said at least one electronic computer processor of said medical processional workstation device is configured to execute a plurality of first instructions to access electronic health records of a first patient user comprising accessing a hospital electronic medical records (EMR) system and a personal health record (PHR) data and a plurality of second instructions of an EMR message monitor application”, for which inadequate support appears in the specification for the claimed system architecture.  Para. [0018] appears to provide the overall structure of automated alert system 100, however, it only discloses that the system includes “a nurse workstation 110 (or any other suitable medical professional workstation), a hospital EMR application 112 with access to a personal health records (PHR) database 113, an EMR message monitor application 114, an application server 120 configured to run a server-side automated alert application 122, and a user device 140 configured to
run a user automated alert application 142”. However, support does not appear to exist for an electronic processor…configured to execute a plurality of first instructions to access electronic health records of a first patient user comprising accessing a hospital EMR system and a PHR data and a plurality of second instructions of an EMR message monitor application”. 
Claim 1 makes reference to a first, second, third and fourth set of instructions. However, the specification and drawings provide no support for a need for different sets of instructions.  Fig. 4 shows 440 OS which is defined in the specification at [0048] as “an operating system 440 
Claim 1 contains recitation of “wherein the authorized second individual user was previously authorized by the first patient user to have access to the electronic health records of the first patient user” for which no support appears in the specification as originally filed. Para. [0014] merely discloses “authorized individuals” as “family, friends, guardians, etc.”, but there is no description that the authorized individual was previously authorized by the first patient user to have access to that patient’s EHR records. A search of the specification for terms/partial terms “authoriz”, “access”, “previous” yield no support.  
Dependent claims 2-11, 21-22 inherit the deficiencies of parent claim 1 and are subsequently rejected. 
Claims 1, 12, and 15 contain recitation of “when the meta attribute has changed, electronically determining a coding value for the electronic resource…” – e.g., the determination of a code value happens in response to a determination that the meta attribute has changed. However, support for this cannot be found in Specification.  As described in Applicant’s specification at paragraphs [0020], “If this meta attribute has changed and there is an EPOCH change, for instance, the domain resource's "valueQuanity" attribute and coding value may be determined”, which does not imply that the coding value determination happens in response to a change in meta attribute, as claimed.  
Dependent Claims 2-11, 13-14, 16-22 inherit the deficiency of their respective parent claims and are subsequently rejected. 
Claims 4, 7, 22 contain recitation of the following limitations for which no support appears to be found in the specification: “to electronically communicate to ensure compliance with hospital standard operating procedures (SOPs)”; “to electronically communicate the 
Claim 21 contains recitation of, “wherein said electronic health records comprise said hospital EMR system data and said PHR data comprise a plurality of electronically-accessible medical health record accessible information systems integrating: a transaction processing information system of computer-implemented instructions; a medical office automation information system of computer-implemented instructions; a medical knowledge management information system of computer-implemented instructions; a management information system of computer-implemented instructions; a decision support information system of computer-implemented instructions; and an executive support information system of computer-implemented instructions”.  A search of the specification for the terms/partial terms “transaction”, “medical office”, “office”, “automation”, “knowledge”, “management”, “decision”, “support”, “executive” yield no instances of support.  A search for the partial term “integrat” yields no relevant support for integrating such functions.  
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12 and 15:  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “(URI)” in claims 1, 12, 15 is used by the claim to mean “Unique Resource Identifier,” while the accepted meaning is “Uniform Resource Identifier.” The term is indefinite because the specification does not clearly redefine the term. As such, the structure of the “Unique Resource Identifier” is being interested as “Uniform Resource Identifier”. 
Claim 1 contains recitation of “electronically monitoring an electronic Unique Resource Identifier (URI) component associated with an electronic resource being electronically monitored” renders the claim indefinite as it is not clear exactly what is being monitored.  
Claims 1, 12 and 15 contain recitation of the term “meta attribute” which renders the claim indefinite as it has not been defined by the specification.  For purposes of examination, it is being interpreted as any data about a variable.  
Claim 12 recites the limitation "said medical professional workstation" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 1, 12 and 15 contains recitation of performing a check “on the resource being updated” but the specification does not disclose updating of a resource or what it means for a resource to be updated.  It is also clear exactly what is being checked.  Accordingly, it is not enough for one of ordinary skill in the art to know what is actually being claimed.  
Claim 1 makes reference to a first, second, third and fourth set of instructions which renders the claim indefinite as the specification and drawings provide no support for requiring multiple sets of instructions.  As such, it will be interpreted as any configuration of one or more software applications (instructions). 
Regarding Claims 1, 12 and 15, recitation of “ternary check” renders the claim indefinite. While a “ternary operator” may be a term of art, it is unclear as to what a “ternary check” is and what the ternary check is actually checking. The Specification and Claim merely 
Regarding Claim 1, recitation of “electronically monitoring an electronic URI component associated with an electronic resource electronically monitored by said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application” renders the claim indefinite as it is not clear what is actually being monitored.  For purposes of examination, it is being interpreted as monitoring for any type of change.  
Regarding Claims 1, 12 and 15, recitation of “electronically performing an electronic ternary on the resource being updated” renders the claim indefinite as the claim contains no prior recitation of “update” and it is unclear what is actually being updated or how it is being updated.  For purposes of examination, Examiner is assuming this to refer to the resource being monitored in the prior limitation. 
Claim 1 recites the limitation "the electronic resource being electronically updated” on page 5 as printed, lines 15-16.  There is insufficient antecedent basis for this limitation in the claim
Regarding Claims 1, 12 and 15, recitation of “requires electronic notification of an authorized second individual user associated with an electronic user device” renders claim indefinite.  It is unclear how it is determined when change to an electronically-coded condition of a patient does or does not require notification of second individual user.  Para. [0014] states “the automated alert system of some embodiments notifies family members and/or other authorized individuals of critical health care changes of their loved ones”, however, it does not explain 
Dependent claims 2-11, 13-14, 16-22 inherit the deficiencies of their respective parent claims as described above, and are subsequently rejected.  
Claims 4, 7, 22 contain recitation of the following limitations which render the claim indefinite: 
“to electronically communicate the electronic notification in a manner of health care security or to ensure a health quality information standard-compliant manner” is rendered indefinite because it is unclear what a “health quality information standard” is, as it is not defined by the claim or specification.  
“to electronically communicate the data of the electronic notification including to transmit the electronic message including HIPAA-compliant information pertaining to the one or more changes in the condition of the patient in a manner to comply with standardized improved data collection and communication in authorized compliant format to effectively communicate in coding data to be standards-compliant in communication to the authorized second individual user” is rendered indefinite as it contains the relative term “improved”.  The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 contains recitation of the limitation “wherein said electronic health records comprise said hospital EMR system data and said PHR data comprise a plurality of electronically-accessible medical health record accessible information systems integrating: a transaction processing information system of computer-implemented instructions; a medical office automation information system of computer-implemented instructions; a medical knowledge management information system of computer-implemented instructions; a 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-11, 21-22 are directed to a system comprising a workstation, server, user device) and method (claims 12-20 are directed to a method of monitoring a patient’s condition and providing alerts through an application). (Step 1: Yes)  
These steps of Independent Claim 1, Claim 12, and Claim 15 as drafted, under the broadest reasonable interpretation, are directed to methods of organizing human activity.  Specifically, it amounts to managing an individual monitoring a patient’s electronic medical record for changes and sending notifications to authorized individuals when a change occurs.  If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes).
Dependent claims 2-11, 13-14, and 16-22 inherit the limitations that recite an abstract idea due to their dependency on Claim 1, 12 and 15, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity through the use of generic computer components. Claim 2 recites the limitation of monitoring for change(s) in a patient’s condition by monitoring one or more vital signs, which is understood to be an individual Claim 3 recites the limitation of transmitting a message pertaining to the changes in a patient’s condition to an automated alert application, which is understood to be an individual using an electronic device to send a message about a patient’s condition changes to an alert application.  Claim 5 recites the limitation of monitoring for patient conditions by periodically scanning the EMR application for detected changes in a time stamp, searching for changes in a patient treatment team, treatment regimen, and/or location, which involves an individual looking at an EMR on a screen or chart and looking for changes in time stamp, treatment team, regiment, or location.  Claim 10 and Claim 14 recite the limitation of placing an outbound call to the medical professional workstation, which is understood to be an individual making a call.  Claim 13 recites the limitation of sending a notification to the user application running on the user device, which is understood to be an individual using an electronic system to send a notification to an application.  Claim 17 recites the limitation of sending an alert to a user device, which is understood to be an individual using an electronic system to send a notification to a user device.  Claim 18 recites the limitation of initiating an emergency contact procedure, which is understood to be an individual starting to notify emergency contact(s) per hospital procedure.  Claim 20 recites the limitations of waiting a predetermined amount of time for a callback, calling a next authorized individual when no callback is received in predetermined amount of time, and repeating this process until a callback is received or all authorized individuals have been called and timed out, which is understood to be an individual calling an authorized individual, waiting a specified amount of time, then calling the next authorized individual on a list if no callback is received, and repeating this process until a callback is received or all authorized individuals have been called. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a medical professional workstation, at least one computer processor, at least one network interface communication device…, at least one electronic computer memory device…, wherein said at least one electronic computer processor…is configured to execute a plurality of first instructions…, wherein said at least one electronic computer processor of said electronic computer application server is configured to execute a plurality of third (fourth) instructions…, wherein at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions…, (Claim 1); by at least one electronic computer processor configured to execute a plurality of second instructions…, by said at least one electronic computer processor of said medical professional workstation…, (Claims 12 and 15) amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017], [0018], [0045]; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of monitoring a URI component associated with a resource being monitored by the EMR message monitor application amounts to data gathering; recitation of triggering and performing an API call for the notification amounts to insignificant application, see MPEP 2106.05(g)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 5, 6, 8, 13, 14, 17, 18, 21, 22 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 5, 6 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as executing a notification procedure and transmitting a message comprising information about changes in a patient’s condition; and monitoring a URI associated with a resource, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); triggering and performing an API call when the condition is evaluated as true based on the iteration through the spreadsheet, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8, 14, 17 additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, sending a message to the server-side automated alert application and sending a notification to the user automated alert application running on the user device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); detecting a change in emergency medical records application, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  (Step 2B: No)
Dependent claims 2-11, 13-14, 16-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-22 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-9, 12-13, 15-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rennicks et. al. (US Publication 20140100877A1), in view of Cronin et al (US Publication 20170339255A1), further in view of Amaransingham et. al. (US Publication 20150213225A1), further in view of Lyon et. al. (US Publication 20140085082A1), further in view of Stack Overflow article “Send Email when value changes in Google Spreadsheet” (herein after ‘Stack Overflow’).

Regarding Claim 1, Rennicks discloses the following: 

an electronic computer application server device comprising (Rennicks Fig. 1 and [0017]): 
at least one electronic computer processor (Rennicks [0018]); 
at least one network interface communication device, coupled to said at least one electronic computer processor and to the at least one electronic data communications network (Rennicks [0018]), 
at least one electronic computer memory device coupled to said at least one electronic computer processor (Rennicks [0018]); and 
wherein said at least one electronic computer processor of said electronic computer application server device is configured to execute a plurality of third instructions of a server-side automated alert application that operates in concert with and in communication with the EMR message monitor application (Rennicks abstract, “The healthcare support application may include content for orienting the patient and helping the patient to make informed decisions, as well content which allows the patient to provide feedback. Additional, personalized content may be provided by a surveillance interface based on a status of the patient. The surveillance interface may include a listening application which detects changes in electronic health records (EHR) related to the patient”; - healthcare support application reads on “EMR message monitor application”; [0021] “Illustratively, the memory 106 of the healthcare facility server 120 includes a listening application 124. The listening application 124 is responsible for detecting changes in the EHR 126, as well as reporting such changes to a surveillance application 106, discussed below. For example, where ICD-10 or DRG codes are stored in the EHR 126, the listening application 124 may detect that additional code entries have been, or are being, added to a patient's record and transmit a message to the surveillance application 106 indicating the new entries”); 
and an electronic user device of an authorized second individual user comprising- at least one electronic computer processor ([0016] “a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device” where [0056] teaches “Although a patient's handheld device, electronic health records, etc. may be discussed above, techniques disclosed herein are equally applicable to visitors to healthcare facilities other than patients, such as the patients' family members or friends. That is, in some embodiments, family members and friends who download the healthcare support application may also be permitted to receive content updates related to the patient's diagnosis, treatment plan, etc.” – the electronic notifications can be sent to a family member’s (e.g., second individual user’s) electronic device; Examiner notes that per Applicant’s specification at [0005], “authorized ; 
at least one network interface communication device, coupled to said at least one electronic computer processor and the at least one electronic data communications network (Rennicks [0018]); 
at least one electronic computer memory device coupled to said at least one electronic computer processor (Rennicks [0018]); and 
wherein said at least one electronic computer processor of said electronic user device is configured to execute a plurality of fourth instructions of a user automated alert application that operates in concert with the server-side automated alert application ([0027] “The CPU/GPU 205 retrieves and executes programming instructions stored in the memory 225”; [0028] “Illustratively, the memory 225 includes an operating system (O/S) 226 and a healthcare support application 227. The O/S 226 provides software configured to control the execution of application programs on the handheld device”), 
wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application ([0027], [0028]) is configured to electronically interface with said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said first instructions to access said electronic health records of the patient including accessing the hospital EMR system and the personal health record and electronically monitor for at least one changes to an electronically coded condition of a the first patient user that requires at least one electronic notification of the authorized second individual user associated with the electronic user device of the authorized second individual user (Rennicks abstract, “The healthcare support application may include content for orienting the patient and helping the patient to make informed decisions, as well content which allows the , 
wherein the authorized second individual user was previously authorized by the first patient user to have access to the electronic health records of the first patient user ([0016] “a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device” where [0056] teaches “Although a patient's handheld device, electronic health records, etc. may be discussed above, techniques disclosed herein are equally applicable to visitors to healthcare facilities other than patients, such as the patients' family members or friends. That is, in some embodiments, family members and friends who download the healthcare support application may also be permitted to receive content updates related to the patient's diagnosis, treatment plan, etc.” – the electronic notifications can be sent to a family member’s (e.g., second individual user’s) electronic device; Examiner notes that per Applicant’s specification at [0005], “authorized individuals” is described as “family, friends, guardians, etc.” and as such, the applied reference reads on “authorized individuals”), and 
wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second 4U.S. Application Serial No. 15/867,810 filed January 11, 2018 Attorney Docket: 0091-00001 US NPinstructions of the EMR message monitor application is configured to electronically monitor the electronically-coded condition for the at least one changes by (Rennicks [0042] “a surveillance interface continuously monitors the status of the patient. In one embodiment, the status of the patient, including the patient's diagnosis, treatment plan, medication orders, radiology and serology testing orders, etc. may be entered into electronic health records maintained on the healthcare facility's server(s). For example, ICD-10 or DRG codes may be entered into the electronic health records. A listening application installed on the healthcare facility's servers may then detect such codes being entered and report the coded entries to one or more external servers on which a surveillance application runs” – listening application reads on am EMR message monitor application monitoring a coded condition for a change): 
when said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to ([0027], [0028]): 
wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to: electronically monitor an […electronic Unique Resource Identifier (URI) component associated with an electronic resource…] electronically monitored by said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application ([0017] “As shown, the system 100 includes computer server systems 102, 104, which are connected to each other and to handheld devices 140 1-N via a network 130. The network 130 may be a telecommunications network and/or a wide area network (WAN), such as the Internet”; [0018] further describes system architecture which reads on “medical professional workstation”; [0021] “the memory 106 of the healthcare facility server 120 includes a listening application 124. The listening application 124 is responsible for detecting changes in the EHR 126, as well as  
Rennicks does not explicitly teach, but Cronin, which is directed to using wearable devices to capture biometric data of a user that can be used to alert appropriate parties in the event of an adverse health event of an individual, does teach the following: 
[…an electronic Unique Resource Identifier (URI) component associated with an electronic resource…] ([0040] “The packet data network 140 may include, for example, a carrier network, a local area network (LAN), or a wide area network (WAN) such as the Internet. As such, the packet data network 140 may provide access to various servers (not shown) which provide access to services or resources. Such services or resources may be identified by a uniform resource identifier (URI)”; [0044] “where the hyperlink specifies a URI, the wearable device 110 may transmit an HTTP GET request via the packet data network 140 to a server associated with the URI. As another example, in some embodiments, rather than accessing the server identified by the URI directly, the wearable device may transmit a request identifying the URI to one of the networks 131, 132, 133, 134 such as, for example, a network identified by an 
said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to ([0039] “Various embodiments described herein achieve various functionality through the execution of instructions by a processor. It will be understood that, while various examples are described in the context of instructions actively performing steps or other actions, any such actions will actually be performed by the processor that executes such instructions”): electronically trigger and electronically perform an electronic application programming interface (API) call for the electronic notification (Cronin [0067] “ The specialized information or information related to preventative measures may be provided by third parties using the API 137 c associated with the medical monitoring server 133”); [0117] “The API may be implemented as one or more calls in program code that send or receive one or more parameters through a parameter list or other structure based on a call convention defined in an API specification document. A parameter may be a constant, a key, a data structure…”).
Rennicks teaches a system that monitors and collects information about a patient’s status by monitoring the patient’s EMR and alerts appropriate individuals when a change occurs.  Rennicks does not explicitly teach using a URI associated with a resource being 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Rennicks with the teachings of Cronin, to store hyperlinks covered by the particular server and retrieve relevant data from the package data network (Cronin [0059]) and to use an API to define one or more parameters that are passed between a calling application and other instructions such as an operating system, library routine, function that provides a service, that provides data, or that performs an operation or a computation (Cronin [0117]). 
Rennicks/Cronin do not explicitly teach the following, but Amaransingham, which is directed to a holistic hospital patient care and management system, does teach the following: 
a medical professional electronic computer workstation device comprising ([0029] “The holistic hospital patient care and management system 10 includes a computer system 12 adapted to receive a variety of clinical and non-clinical data relating to patients or individuals requiring care”; [0037] discloses “The system 10 is further adapted to receive and display user preferences and system configuration data from clinicians computing devices (mobile devices...desktop computers (e.g. medical professional workstation) servers, etc.) 19...These computing devices 19 (e.g. medical professional workstation) are equipped to display a system dashboard (e.g. hospital emergency medical records (EMR) application) and/or another graphical user interface to present data, reports, and alerts”):
at least one electronic computer processor (Amaransingham [0029] “The holistic hospital patient care and management system 10 includes a computer system 12 adapted to receive a variety of clinical and non-clinical data relating to patients or individuals requiring care…It should be noted that the computer system 12 may comprise one or more local or 
at least one network interface communication device, coupled to said at least one electronic computer processor and to at least one electronic data communications network (Amaransingham [0029] “It should be noted that the computer system 12 may comprise one or more local or remote computer servers operable to transmit data and communicate via wired and wireless communication links and computer networks”); 
at least one electronic computer memory device coupled to said at least one electronic computer processor (Amaransingham Fig. 1 and [0040], “The data store 24 may include one or more secure local servers, memory, drives, and other suitable storage devices”); and 
wherein said at least one electronic computer processor of said medical professional workstation device is configured to execute a plurality of first instructions to access electronic health records of a first patient user comprising accessing a hospital electronic medical records (EMR) system and a personal health record (PHR) data and a plurality of second instructions of an EMR message monitor application  ([0030] discloses “data received by the holistic hospital patient care and management system 10 may include electronic medical records (EMR) data that is both clinical and non clinical in nature. The EMR clinical data may be received from entities, such as but not limited to, hospitals… and detail things such as ...emergency room records”; [0037] discloses “The system 10 is further adapted to receive and display user preferences and system configuration data from clinicians computing devices (mobile devices...desktop computers (e.g. medical professional workstation) servers, etc.) 19...These computing devices 19 (e.g. medical professional workstation) are equipped to display a system dashboard (e.g. hospital emergency medical records (EMR) application) and/or another graphical user interface to present data, (e.g. EMR message monitor application) mounted and located in a number of locations, including patient rooms, hallways, etc. A clinician (physicians, nurses, physician assistants, and other healthcare personnel) may use the system to access a number of patient data (e.g. hospital emergency medical records (EMR) application)”; [0045] discloses “When a patient first presents at a medical facility, such as an emergency department of a hospital, his or her symptoms and information 41 such as height, weight, personal habits (e.g., smoking/non-smoking), current medications, etc. are noted and entered by the medical staff into the system 10...the system 10 regularly receives the patient's clinical information, including vital signs 42, (e.g., blood pressure, pulse rate, and body temperature). The healthcare staff may order lab tests and these results 43 are also transmitted or entered into the system 10 (e.g., example of medical professional workstation configured to run a hospital emergency medical records (EMR) application)); 
Rennicks/Cronin teach a system that monitors and collects information about a patient’s status by monitoring the patient’s EMR and alerts appropriate individuals when a change occurs.  Rennicks/Cronin do not explicitly teach that the system involves a medical professional workstation which accesses electronic health records of a patient by accessing EMR and PHR data, but Amaransingham does teach these limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rennicks/Cronin with these teachings of Amaransingham, to incorporate a medical professional workstation to access the patient’s EMR, with the motivation of  using a system dashboard and/or graphical user interface to present data, reports and alerts that can communicate with a number of data sources pertaining to a patient (Amaransingham [0037]).

[…wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to: …] electronically perform an electronic ternary check instruction on the electronic resource electronically updated by_ wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to: electronically check for a change in a meta attribute associated with the first patient user (see Fig. 4; see paras. [0059]-[0064], particularly, “a main patient monitor obtains patient's physiological data…the main patient monitor transmits the obtained patient physiological data to a remote patient monitor, which may be part of or integrated as a wrist band, and the evaluates obtained patient physiological data…a decision is made whether a threshold value is reached. If the threshold value is not reached, following the “NO” branch of operation 406, operation 402 is performed” (system returns to monitoring patient data; no alert is sent)…“  if the threshold value is reached as determined by operation 406, then following the “YES” branch of operation 406, the main patient monitor triggers or performs an alarm or alarms”);  
Lyon may not teach the portions of the above limitations in brackets ([…wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to: …]), but Lyon’s teachings pertain to a computer system.  As shown above, Amaransingham teaches a medical professional workstation device that executes instructions on an EMR message monitor application.  The prior art differs by the claim only by 
Rennicks/Cronin teaches a system that monitors and collects information about a patient’s status by monitoring the patient’s EMR and alerts appropriate individuals when a change occurs, in which URI and API notification are utilized when monitoring an individual for physiological changes.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rennicks/Cronin with these teachings of Lyon to use a ternary check as taught by Lyon to monitor for changes, with the motivation of providing critical patient information to caregivers by monitoring patient data (Lyon [0003]).
Rennicks/Cronin/Amaransingham/Lyon do not disclose the following, but Stack Overflow, which is directed to monitoring a spreadsheet for changes and sending an email when a change is detected, does teach: 
electronically determine that the meta attribute has changed, […said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to:…] (See shaded box with code under “Partial Sample code to watch column K”: this describes a program where a message is sent if there is a change to a value. Looking at the code, particularly the if (sheet.getName() part – this shows that the program is searching for two values to see if there is a change (reads on “determine if the meta attribute has changed”), and sending an email (“Email will be sent to Team X”). Necessarily this has to iterate through the whole spreadsheet to find those values, and it only will return the message if that value is True, meaning both that the value changed and that the 
electronically determines a coding value for the electronic resource,5U.S. Application Serial No. 15/867,810 filed January 11, 2018 Attorney Docket: 0091-00001 US NP […wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to:…] electronically iterates through each electronic row of an electronic spreadsheet application for the electronic resource, and when the electronically- coded condition is electronically evaluated as true based on the electronic iteration through the electronic spreadsheet (See shaded box with code under “Partial Sample code to watch column K”: this describes a program where a message is sent if there is a change to a value. Looking at the code, particularly the if (sheet.getName() part – this shows that the program is searching for two values to see if there is a change (reads on “determine if the meta attribute has changed”), and sending an email (“Email will be sent to Team X”). Necessarily this has to iterate through the whole spreadsheet to find those values, and it only will return the message if that value is True, meaning both that the value changed and that the valueToWatch1 variable is there (meaning it returns the value of True).
 Stack Overflow may not teach the portions of the above limitations in brackets ([…said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to:…] and […wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to:…], but Stack Overflow’s teachings pertain to a computer system.  As shown above, Amaransingham teaches a medical professional workstation device that executes instructions on an EMR message monitor application.  The prior art differs by the claim only by the substitution of the medical professional workstation device of Amaransingham for the unspecified computer system of 
Rennicks/Cronin/Lyon teach a system that monitors a patient’s EMR for changes, collects information about a patient’s status and alerts appropriate individuals when a change occurs. Rennicks/Cronin/Lyon do not explicitly teach iterating through a spreadsheet to detect a change in value and evaluate if a value is true. Stack Overflow does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rennicks/Cronin/Amaransingham/Lyon with the teachings of Stack Overflow, to provide a set of rules in an emergency notification program that can be used to evaluate one or more sensor data or parameters to obtain an overall situation (Cronin ([0068]).   

Regarding Claim 2, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 1. Amaransingham further teaches wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application to: electronically monitors for the at least one changes in the electronically-coded condition of the patient by being configured to: electronically monitoring one or more vital signs of the patient ([0045] discloses “When a patient first presents at a medical facility, such as an emergency department of a hospital, his or her symptoms and information 41 such as height, weight, personal habits (e.g., smoking/non-smoking), current medications, etc. are noted and entered by the medical staff into the system 10. Additionally, the system 10 regularly receives the patient's clinical information, including vital signs 42, (e.g., blood pressure, pulse rate, and body temperature)… Additionally, the hospital is equipped with a variety of tools, equipment and technology that are configured to monitor the patient's vital 
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach a system that uses a medical professional workstation to monitor a patient’s EMR for changes and notify an authorized individual when an electronically coded condition is detected, but Rennicks does not teach that the system electronically monitors for vital signs.  Amaransingham does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with these teachings of Amaransingham, to monitor for vital signs of a patient, with the motivation of using a predictive tool for timely detection and prevention of adverse health events (Amaransingham [0087]). 

Regarding Claim 3, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 1. Rennicks further teaches wherein when the at least one changes in the electronically-coded condition of the patient that requires electronic notification of the authorized second individual user associated with the electronic user device, wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to execute an electronic notification procedure to (Rennicks abstract, “The healthcare support application may include content for orienting the patient and helping the patient to make informed decisions, as well content which allows the patient to provide feedback. Additional, personalized content may be provided by a surveillance interface based on a status of the patient. The surveillance interface may include a listening application which detects changes in electronic health records (EHR) related to the patient”; - healthcare support application reads on “EMR message monitor application”; [0021] :  electronically transmit an electronic message comprising electronic information pertaining to the at least one changes in the electronically-coded condition of the first patient user to the server-side automated alert application of the electronic computer application server device ([0016] “a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device” where [0056] teaches “Although a patient's handheld device, electronic health records, etc. may be discussed above, techniques disclosed herein are equally applicable to visitors to healthcare facilities other than patients, such as the patients' family members or friends. That is, in some embodiments, family members and friends who download the healthcare support application may also be permitted to receive content updates related to the patient's diagnosis, treatment plan, etc.” – the electronic notifications can be sent to a family member’s (e.g., second individual user’s) electronic device; Examiner notes that per Applicant’s specification at [0005], “authorized individuals” is described as “family, friends, guardians, etc.” and as such, the applied reference reads on “authorized individuals”), over the at least one electronic data communications network (see Rennicks [0017] which teaches the various computer server systems and handheld devices are connected via a network), for communication 6U.S. Application Serial No. 15/867,810 filed Januar 1 1, 2018 Attorney Docket: 0091-00001 US NPby the electronic computer processor of the electronic computer application server device on to the electronic user device of the authorized second individual user (Rennicks [0039] “The surveillance interface 350 is configured to monitor and organize and/or generate personalized content based on a patient's electronic health records, then push such personalized content to a patient's mobile device. In 

Regarding Claim 5, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 1.  Amaransingham further teaches wherein said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application monitors for at least one patient electronically-coded condition changes by periodically electronic scan of the EMR application for electronically detected changes in a time stamp, an electronic search for at least one changes in at least one or more of: a patient treatment team, a patient treatment regimen, a changes in patient location, or any combination thereof ([0045] discloses “the hospital is equipped with a variety of tools, (e.g., “location tracking” infers changes in patient location); [0048] discloses “the attending physician and the nursing staff may access the patient data as well as receive automatically-generated alerts regarding the patient's status, and missed or delayed treatment” (e.g., a patient treatment regimen)).
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach a system that uses a medical professional workstation to monitor a patient’s EMR for changes and notify an authorized individual when an electronically coded condition is detected, but Rennicks does not teach that the system electronically searches for changes in a treatment team, regiment, location or combination.  Amaransingham does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with these teachings of Amaransingham, to monitor for changes in a patient’s location or treatment regimen, with the motivation of collecting patient data as it becomes available to be analyzed for various purposes such as recommended treatment on a real time or near real time basis (Amaransingham [0048]). 
	
Regarding Claim 6, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 5.  Amaransingham further teaches said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to: periodically scans the EMR application for at least one changes by said at least one electronic computer processor of said medical professional workstation device configured to make at least one electronic calls to the EMR application using at least one or more of: an electronic "fetch all" process for desired electronic resources that has changed ([0087] discloses “FIG. 10 is a simplified flowchart of an exemplary embodiment of a facial and biological recognition process 140 according to the present disclosure... the system continually receives images of the patient, and records those images. In block 143, the system continually analyzes the patient's images to detect biological changes (e.g., scans for changes; "fetch all" process for desired resources that have changed) indicative of an adverse clinical outcome which may not have physically manifested in the patient yet”, or an other application programming interface call; and when said at least one electronic computer processor of said medical professional workstation device detects a change, said at least one electronic computer processor8U.S. Application Serial No. 15/867,810 filed January 11, 2018 Attorney Docket: 0091-00001 US NPof said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to execute an electronic notification procedure by electronically contacting over the at least one electronic data communications network said at least one electronic computer processor of said electronic computer application server device configured to execute said plurality of said third instructions of the server-side automated alert application ([0088] discloses “In block 144, these biological changes in the patient are recognizes as requiring prompt attention by caregivers. In block 146, the attending physician and/or nurse is notified or alerted” (e.g. server-side automated alert application)).
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach a system that uses a medical professional workstation to monitor a patient’s EMR for changes and notify an authorized individual when an electronically coded condition is detected, but Rennicks does not teach that the system electronically scans for changes by using a “fetch all” procedure and subsequently executing a notification procedure.  Amaransingham does teach this. 
 it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with these teachings of Amaransingham, to scan for changes using a “fetch all” procedure to provide notifications, with the motivation of collecting patient data as it becomes available to be analyzed for various purposes such as recommended treatment on a real time or near real time basis (Amaransingham [0048]). 

Regarding Claim 7, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 1.  Rennicks further teaches wherein when at least one changes to the patients condition is electronically received in  the hospital EMR application, said at least one electronic computer processor of said medical professional workstation device is configured to execute said plurality of said first instructions of the hospital EMR application is configured to automatically electronically inform said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application via at least one or more of a push notification or a thread process that is constantly listens (Rennicks [0039] “The surveillance interface 350 is configured to monitor and organize and/or generate personalized content based on a patient's electronic health records, then push such personalized content to a patient's mobile device. In one embodiment, the surveillance interface 350 may include a listening application (e.g., listening application 124), running in a healthcare facility's server, that detects changes in electronic health records and reports such changes to a surveillance application (e.g., surveillance application 106) running in an external server. In turn, the surveillance application may cross-match the reported changes with relevant content in the education, media, and pharmaceutical , and said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to then execute an electronic notification procedure by to electronically contact over the at least one electronic data communications network wherein said at least one electronic computer processor of said electronic computer application server device is configured to execute said plurality of said third instructions of the server-side automated alert application to at least one or more of ([0039 “For example, a new drug may be prescribed to the patient, and an associated code entered into the EHR 126. The listening application may report this code to the surveillance application, which may in turn organize and/or generate personalized content from relevant content in the education, media, and pharmaceutical libraries 310-330. The personalized content may include, e.g., a report with text describing the new drug, periodic notifications to take the drug, and the like. The surveillance application may then push such personalized content to the patient's handheld device once, periodically, etc., as appropriate”; as noted above, para. [0056] teaches the content may be pushed to a family member”; (see Rennicks [0017] which teaches the various computer server systems and handheld devices are connected via a network): 
electronically communicate in a standard-compliant manner (Rennicks [0023 “memory 104 of the external server 102 includes a surveillance application 106, which is configured to receive messages (e.g., messages compliant with the HL7 messaging standard) indicating changes to a patient's status”; Examiner notes only one limitation is required to fulfill claim requirements; Examiner further notes that as the claims/specification have not defined what type of “standard” the claim language refers to, the reference applied pertaining to an HL7 messaging standard meets the broadest reasonable interpretation of the claim); ensure family member second authorized individual users are notified in a health standard-compliant manner; electronically communicate with a next of kin (NOK) second authorized individual user; electronically communicate the electronic notification in a health care standard-compliant manner; indirectly electronically indicate a medical condition change without violating the Health Insurance Portability and Accountability Act (HIPAA) to the second authorized individual user;9U.S. Application Serial No. 15/867,810 filed January 11, 2018 Attorney Docket: 0091-00001 US NP electronically communicate the electronic notification in a HIPAA-compliant manner to the second authorized individual user; to electronically communicate to ensure compliance with hospital standard operating procedures (SOPs); to electronically communicate the electronic notification in a manner of health care security or to ensure a health quality information standard-compliant manner; electronically communicate the electronic notification in a health care quality standard- compliant manner; electronically communicate the electronic notification in a complete alert message record (CAMR) format; electronically communicate the electronic notification in an encrypted, secure and medical standard-compliant manner; or electronically communicating the data of the electronic notification including transmitting the electronic message including HIPAA-compliant information pertaining to the one or more changes in the condition of the patient in a manner to comply with standardized improved data collection and communication in authorized compliant format to effectively communicate in coding data to be standards-compliant in communication to the authorized second individual user

Regarding Claim 8,  Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of claim 1. Amaransingham further teaches wherein when at least one change is detected by said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application, said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application is configured to execute an electronic notification procedure by electronically sending or transmitting an electronic message over the at least one data communications network to said at least one electronic computer processor of said electronic computer application server device configured to execute said plurality of said third instructions of the server-side automated alert application ([0052] teaches “The system 10 also outputs various notifications and alerts 58 to the appropriate personnel so that proper action can be taken regarding the patient's treatment and care. Any of the functions described above may include an alert and notification output that can immediately present and push information to a user. For example, if a patient's lab results or vitals became available and it suggests that the patient's condition is deteriorating (e.g., change detected), an alert is immediately generated and transmitted to the attending physician and/or nursing staff)”;, and 10U.S. Application Serial No. 15/867,810 filed January 11, 2018said at least one electronic computer processor of said electronic computer application server device is configured to execute said plurality of said third instructions of the server-side automated alert application is configured to: receive and process the electronic message received from said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application ([0044] discloses “the holistic hospital patient care and management system 10 continually monitors the patient's condition, collects patient data in real-time...and communicates timely or real time information to health care providers and the patient's family”);, and send an electronic notification to said at least one electronic computer processor of said electronic user device is configured to execute said plurality of said fourth instructions of the user automated alert application configured to execute on said at least one electronic computer processor of said electronic user device ([0044] discloses “During surgery, the system transmits the patient's conditions and status on a real time basis to 
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach a system that uses a medical professional workstation to monitor a patient’s EMR for changes and notify an authorized individual when an electronically coded condition is detected, but Rennicks does not teach that the system electronically sends a notification via a server-side application from the medical professional workstation to the user device.  Amaransingham does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with these teachings of Amaransingham, with the motivation of notifying the patient’s family of medical information, lab results, etc. (Amaransingham [0050]). 

Regarding Claim 9, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow disclose the limitations of Claim 1 and Claim 8. Amaransingham further discloses wherein the electronic message from said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application comprises a patient name, a message indirectly indicating a medical condition change without violating HIPAA, and contact number(s) of interested individuals ([0056] discloses “a disease/risk logic module 66 is operable to calculate a risk score associated with a specific disease or condition for each (e.g., message indicating a medical condition)… The disease/risk logic module 66 includes a de-identification/re-identification process 67 that is adapted to remove all protected identifying information according to HIPAA standards before the data is transmitted over the Internet (e.g., without violating HIPPA). It is also adapted to re-identify the data. Protected identifying information that may be removed and added back later may include, for example, name, phone number…biometric data, and any other unique identifying number, characteristic, or code). 
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach a system that uses a medical professional workstation to monitor a patient’s EMR for changes and notify an authorized individual when an electronically coded condition is detected, but Rennicks does not teach that the message comprises a patient name, message indicating a medical condition without violating HIPAA, and contact numbers of interested individuals.  Amaransingham does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with these teachings of Amaransingham, with the motivation of notifying the patient’s family of medical information, lab results, etc. (Amaransingham [0050]). 
Regarding Claim 21, Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow teach the limitations of Claim 1. Rennicks further teaches wherein said electronic health records comprise said hospital EMR system data and said PHR data comprise a plurality of electronically-accessible medical health record accessible information systems integrating ([0020] “Among other things, electronic health records (EHR) 126 are stored in the server 120. EHR 126 may include any information related to the states of patients of the healthcare facility, such as medical history, immunization history, medications, allergies, : 
a transaction processing information system of computer-implemented instructions ([0020] “EHR 126 may include any information related to the states of patients of the healthcare facility, such as medical history, immunization history…the healthcare facility may maintain a file containing such information for each patient who has visited the healthcare facility”); 
a medical office automation information system of computer-implemented instructions ([0045] “In one embodiment, a surveillance application may automatically push updated content to devices of registered users. For example, reports containing text, media, etc. about a particular patient's treatment plan may regularly be pushed to that patient's handheld device as the treatment progresses”); 
a medical knowledge management information system of computer-implemented instructions ([0020] “In some embodiments, standard codes may be stored in the EHR 126. Such codes may include ICD-10 codes, DRG codes, Acute Physiology and Chronic Health Evaluation (APACHE) score codes, and Sequential Organ Failure Assessment (SOFA) scores codes, among others”); 
a management information system of computer-implemented instructions ([0045] “In one embodiment, a surveillance application may automatically push updated content to devices of registered users. For example, reports containing text, media, etc. about a particular patient's treatment plan may regularly be pushed to that patient's handheld device as the treatment progresses”); 
a decision support information system of computer-implemented instructions ([0016] “The healthcare support application may provide content for orienting the patient in the environment of the healthcare facility and helping the patient make informed decisions”); 
and an executive support information system of computer-implemented instructions (Abstract, “a surveillance application which cross-matches the changes to relevant content, organizes and/or generates personalized content from the relevant content, and pushes the personalized content to the healthcare support application”).

Regarding Claim 22, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of claim 1. Rennicks further teaches wherein the electronic message is communicated at least one or more of: to electronically communicate in a standard-compliant manner (Rennicks [0023 “memory 104 of the external server 102 includes a surveillance application 106, which is configured to receive messages (e.g., messages compliant with the HL7 messaging standard) indicating changes to a patient's status”; Examiner notes only one limitation is required to fulfill claim requirements; Examiner further notes that as the claims/specification have not defined what type of “standard” the claim language refers to, the reference applied pertaining to an HL7 messaging standard meets the broadest reasonable interpretation of the claim); to ensure family member second authorized individual users are notified in a health standard-compliant manner; to electronically communicate with a next of kin (NOK) second authorized individual user; to electronically communicate the electronic notification in a health care standard- compliant manner; to electronically communicate indirectly to indicate a medical condition change without violating the Health Insurance Portability and Accountability Act (HIPAA) to the second authorized individual user; to electronically communicate the electronic notification in a HIPAA-compliant manner to the second authorized individual user; to electronically communicate to ensure compliance with hospital standard operating procedures (SOPs); to electronically communicate the electronic notification in a manner of health care security or to ensure a health quality information standard-compliant manner; 17U.S. Application Serial No. 15/867,810 filed January I , 2018 Attorney Docket: 0091-00001 US NP Amendment & Response to Final Office Action mailed August 31, 2020, being filed November 8, 2021 to electronically communicate the electronic notification in a complete alert message record (CAMR) format; to electronically communicate the electronic notification in an encrypted, secure and medical standard-compliant manner; or to electronically communicate the data of the electronic notification including to transmit the electronic message including HIPAA-compliant information pertaining to the one or more changes in the condition of the patient in a manner to comply with standardized improved data collection and communication in authorized compliant format to effectively communicate in coding data to be standards-compliant in communication to the authorized second individual user.

Regarding Claim 12, Rennicks discloses the following: 
electronically monitoring, by at least one electronic computer processor configured to execute a plurality of second instructions of an electronic medical records (EMR) message monitor application, electronic health data records from a hospital EMR system or electronic personal health data records, for at least one change to an electronically-coded condition of a first patient user (Rennicks abstract, “The healthcare support application may include content for orienting the patient and helping the patient to make informed decisions, as well content which allows the patient to provide feedback. Additional, personalized content may be provided by a surveillance interface based on a status of the patient. The surveillance interface may include a listening application which detects changes in electronic health records (EHR) related to the patient”; - healthcare support application reads on that requires electronic notification of an authorized second individual user associated with an electronic user device ([0016] “a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device” where [0056] teaches “Although a patient's handheld device, electronic health records, etc. may be discussed above, techniques disclosed herein are equally applicable to visitors to healthcare facilities other than patients, such as the patients' family members or friends. That is, in some embodiments, family members and friends who download the healthcare support application may also be permitted to receive content updates related to the patient's diagnosis, treatment plan, etc.” – the electronic notifications can be sent to a family member’s (e.g., second individual user’s) electronic device; Examiner notes that per Applicant’s specification at [0005], “authorized individuals” is described as “family, friends, guardians, etc.” and as such, the applied reference reads on “authorized individuals”); and 
when said at least one change in the first patient user's electronically-coded condition is detected that requires electronic notification of the authorized second individual associated with the electronic user device, executing an electronic notification procedure, by said at least one electronic computer processor configured to execute said plurality of said second instructions of the EMR message monitor application (Rennicks [0039] “The surveillance interface 350 is configured to monitor and organize and/or generate personalized content based on a patient's electronic health records, then push such personalized content to a patient's mobile device. In one embodiment, the surveillance , by transmitting over at least one electronic data communication network (see Rennicks [0017] which teaches the various computer server systems and handheld devices are connected via a network) at least one electronic message comprising electronic information pertaining to the at least one change in the electronically-coded condition of the patient to at least one electronic computer processor of an electronic computer application server device configured to execute a plurality of third instructions of a server-side automated alert application ([0039] “For example, a new drug may be prescribed to the patient, and an associated code entered into the EHR 126. The listening application may report this code to the surveillance application, which may in turn organize and/or generate personalized content from relevant content in the education, media, and pharmaceutical libraries 310-330. The personalized content may include, e.g., a report with text describing the new drug, periodic notifications to take the drug, and the like. The surveillance application may , 
wherein said at least one electronic computer processor configured to execute said plurality of said second instructions of the EMR message monitor application monitors the electronically- coded condition for the at least one change by (Rennicks [0042] “a surveillance interface continuously monitors the status of the patient. In one embodiment, the status of the patient, including the patient's diagnosis, treatment plan, medication orders, radiology and serology testing orders, etc. may be entered into electronic health records maintained on the healthcare facility's server(s). For example, ICD-10 or DRG codes may be entered into the electronic health records. A listening application installed on the healthcare facility's servers may then detect such codes being entered and report the coded entries to one or more external servers on which a surveillance application runs” – listening application reads on am EMR message monitor application monitoring a coded condition for a change): 
electronically monitoring, by said at least one electronic computer processor of […said medical professional workstation…] device configured to execute said plurality of said second instructions of the EMR message monitor application, […an electronic Unique Resource Identifier (URI) component associated with an electronic resource…] electronically monitored by said at least one electronic computer processor of […said 12U.S. Application Serial No. 15/867,810 filed January 11, 2018medical professional workstation…] device configured to execute said plurality of said second instructions of the EMR message monitor application ([0017] “As shown, the system 100 includes computer server systems 102, 104, which are connected to each other and to handheld devices 140 1-N via a network 130. The network 130 may be a telecommunications network and/or a wide area network (WAN), such as the Internet”; [0018] further describes system architecture which reads on “medical professional workstation”; [0021] “the 
Rennicks does not explicitly teach, but Cronin, which is directed to using wearable devices to capture biometric data of a user that can be used to alert appropriate parties in the event of an adverse health event of an individual, does teach the following: 
[…an electronic Unique Resource Identifier (URI) component associated with an electronic resource…] ([0040] “The packet data network 140 may include, for example, a carrier network, a local area network (LAN), or a wide area network (WAN) such as the Internet. As such, the packet data network 140 may provide access to various servers (not shown) which provide access to services or resources. Such services or resources may be identified by a uniform resource identifier (URI)”; [0044] “where the hyperlink specifies a URI, the wearable device 110 may transmit an HTTP GET request via the packet data network 140 to a server associated with the URI. As another example, in some embodiments, rather than accessing the server identified by the URI directly, the wearable device may transmit a request identifying the 
electronically triggering and electronically performing an electronic application programming interface (API) call for the electronic notification  (Cronin [0067] “ The specialized information or information related to preventative measures may be provided by third parties using the API 137 c associated with the medical monitoring server 133”); [0117] “The API may be implemented as one or more calls in program code that send or receive one or more parameters through a parameter list or other structure based on a call convention defined in an API specification document. A parameter may be a constant, a key, a data structure…”).
Rennicks teaches a system that monitors and collects information about a patient’s status by monitoring the patient’s EMR and alerts appropriate individuals when a change occurs.  Rennicks does not explicitly teach using a URI associated with a resource being monitored or using API call for notifications.  Cronin does teach use of URI and API notification when monitoring an individual for physiological changes.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Rennicks with the teachings of Cronin, to store hyperlinks covered by the particular server and retrieve relevant data from the package data network (Cronin [0059]) and to use an API to define one or more parameters that are passed between a calling 
Rennicks/Cronin teach a system involving a computer device (see Rennick at [0017], [0025]) but do not explicitly teach […said medical professional workstation…].  Amaransingham does teach a medical professional workstation device ([0029] “The holistic hospital patient care and management system 10 includes a computer system 12 adapted to receive a variety of clinical and non-clinical data relating to patients or individuals requiring care”; [0037] discloses “The system 10 is further adapted to receive and display user preferences and system configuration data from clinicians computing devices (mobile devices...desktop computers (e.g. medical professional workstation) servers, etc.) 19...These computing devices 19 (e.g. medical professional workstation) are equipped to display a system dashboard (e.g. hospital emergency medical records (EMR) application) and/or another graphical user interface to present data, reports, and alerts”).  The prior art of Rennicks differs from the claim language only by the substitution of the medical professional workstation of Amaransingham.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR B). 
Rennicks/Cronin/Amaransingham do not explicitly teach the following, but Lyon, which is directed to a remote patient monitoring system that monitors patient physiological data and alerts when a predetermined levels are reached, does teach:
electronically performing, by said at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions of the EMR message monitor application, an electronic ternary check instruction on the electronic resource being electronically updated by electronically checking for at least one change in a meta attribute (see Fig. 4; see paras. [0059]-[0064], particularly, “a main patient monitor obtains patient's physiological data…the main patient monitor transmits the obtained patient physiological data to a remote patient monitor, which may be part of or integrated as a wrist band, and the evaluates obtained patient physiological data…a decision is made whether a threshold value is reached. If the threshold value is not reached, following the “NO” branch of operation 406, operation 402 is performed” (system returns to monitoring patient data; no alert is sent)…“  if the threshold value is reached as determined by operation 406, then following the “YES” branch of operation 406, the main patient monitor triggers or performs an alarm or alarms”);  
Rennicks/Cronin/Amaransingham teaches a system that monitors and collects information about a patient’s status by monitoring the patient’s EMR and alerts appropriate individuals when a change occurs, in which URI and API notification are utilized when monitoring an individual for physiological changes.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rennicks/Cronin/Amaransingham with these teachings of Lyon to use a ternary check as taught by Lyon to monitor for changes, with the motivation of providing critical patient information to caregivers by monitoring patient data (Lyon [0003]).
Rennicks/Cronin/Lyon/Amaransingham do not disclose the following, but Stack Overflow, which is directed to monitoring a spreadsheet for changes and sending an email when a change is detected, does teach: 
when the meta attribute has changed, electronically determining a coding value for the electronic resource, electronically iterating through each electronic row of an electronic spreadsheet application for the electronic resource, and when the electronically-coded condition is electronically evaluated as true based on the electronic iteration through the electronic spreadsheet (See shaded box with code under “Partial Sample code to watch column K”: this describes a program where a message is sent if there is a change to a value. Looking at the code, particularly the if (sheet.getName() part – this shows that the program is searching for two values to see if there is a change, and sending an email (“Email will be sent to Team X”). Necessarily this has to iterate through the whole spreadsheet to find those values, and it only will return the message if that value is True, meaning both that the value changed and that the valueToWatch1 variable is there (meaning it returns the value of True).
Rennicks/Cronin/Lyon/Amaransingham teach a system that monitors a patient’s EMR for changes, collects information about a patient’s status and alerts appropriate individuals when a change occurs. Rennicks/Cronin/Lyon/Amaransingham do not explicitly teach iterating through a spreadsheet to detect a change in value and evaluate if a value is true. Stack Overflow does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Rennicks/Cronin/Lyon/ Amaransingham with the teachings of Stack Overflow, to provide a set of rules in an emergency notification program that can be used to evaluate one or more sensor data or parameters to obtain an overall situation (Cronin ([0068]).   
Regarding Claim 13, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 12.  Rennicks further discloses receiving and processing the electronic message from said at least one electronic computer processor configured to execute said plurality of said second instructions of the EMR message monitor application, by said at least one electronic computer processor of an electronic computer application server device configured to execute said plurality of said third instructions of the server-side automated alert application ([0017] “As shown, the system 100 includes computer server 1-N via a network 130. The network 130 may be a telecommunications network and/or a wide area network (WAN), such as the Internet”; [0021] “the memory 106 of the healthcare facility server 120 includes a listening application 124. The listening application 124 is responsible for detecting changes in the EHR 126, as well as reporting such changes to a surveillance application 106, discussed below”; [0039] “the surveillance interface 350 may include a listening application (e.g., listening application 124), running in a healthcare facility's server, that detects changes in electronic health records and reports such changes to a surveillance application (e.g., surveillance application 106) running in an external server. In turn, the surveillance application may cross-match the reported changes with relevant content in the education, media, and pharmaceutical libraries 310-330, organize said content and/or generate new content, and push the organized and/or generated content to the healthcare support application 340. For example, a new drug may be prescribed to the patient, and an associated code entered into the EHR 126. The listening application may report this code to the surveillance application, which may in turn organize and/or generate personalized content from relevant content in the education, media, and pharmaceutical libraries 310-330”); 
and sending a notification to at least one electronic computer processor of said electronic user device is configured to execute a plurality of fourth instructions of the user automated alert application running on the electronic user device, by said at least one electronic computer processor of an electronic computer application server device configured to execute said plurality of said third instructions of the server-side automated alert application ([0039] “For example, a new drug may be prescribed to the patient, and an associated code entered into the EHR 126. The listening application may report this code to the surveillance application, which may in turn organize and/or generate personalized content from relevant content in the education, media, and pharmaceutical .
Regarding Claim 15, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 1 and Claim 12.  Claim 15 contains limitations that or the same or substantially similar to Claims 1 and 12, and the discussions above with respect to Claims 1 and 12 are equally applicable to Claim 15.  

Regarding Claim 16, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow disclose the limitations of 15. Rennicks further discloses the electronic message comprises an electronic payload that provides an electronic optional message to an authorized individual’s electronic user device ([0016] “a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device” where [0056] teaches “Although a patient's handheld device, electronic health records, etc. may be discussed above, techniques disclosed herein are equally applicable to visitors to healthcare facilities other than patients, such as the patients' family members or friends. That is, in some embodiments, family members and friends who download the healthcare support application may also be permitted to receive content updates related to the patient's diagnosis, treatment plan, etc.” – the electronic notifications can be sent to a family member’s (e.g., second individual user’s) electronic device; Examiner notes that per Applicant’s specification at [0005], “authorized individuals” is described as “family, friends, guardians, etc.” and as such, the applied reference reads on “authorized individuals”)

Regarding Claim 17, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow disclose the limitations of 15. Amaransingham further teaches electronically receiving and electronically processing the electronic message, by at least one electronic computer processor of an electronic computer application server device configured to execute a plurality of third instructions of a server-side automated alert application ([0052) teaches “The system 10 also outputs various notifications and alerts 58 to the appropriate personnel so that proper action can be taken regarding the patient's treatment and care. Any of the functions described above may include an alert and notification output that can immediately present and push information to a user. For example, if a patient's lab results or vitals became available and it suggests that the patient's condition is deteriorating, an alert is immediately generated and transmitted to the attending physician and/or nursing staff”); and electronically sending an electronic alert, by the at least one electronic computer processor of an electronic computer application server device configured to execute the plurality 15U.S. Application Serial No. 15/867,810 filed January 11, 2018 Attorney Docket: 0091-00001 US NPof the third instructions of the server-side automated alert application, to an electronic user device, wherein the electronic alert comprises an electronic text message, an electronic robocall, an electronic mail message (email), and/or an electronic trigger to an electronic alert application running on at least one processor of the electronic user device ([0044] teaches “During surgery, the system transmits the patient's conditions and status on a real time basis to the patient's family ... the holistic hospital patient care and management system 10 continually monitors the patient's condition, collects patient data in real-time ... and communicates timely or real time information to health care providers and the patient's family”; [0069] This output may be transmitted wirelessly or via LAN, WAN, the Internet, and delivered to  
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow disclose a system that can be used for sharing information about a patient’s medical status or condition with authorized individuals (e.g., status updates sent from an operating room to a patient’s family). Amaransingham further teaches that the electronic message is received and processed by the server-side application and sends an electronic alert to an electronic alert application running on the user’s device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined system of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with these teachings of Amaransingham, with the motivation of providing the family with useful information and provide access to the patient’s medical information, results, etc. (Amaransingham at [0050]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rennicks et. al. (US Publication 20140100877A1), in view of Cronin et al (US Publication 20170339255A1), further in view of Amaransingham et. al. (US Publication 20150213225A1), further in view of Lyon et. al. (US Publication 20140085082A1), further in view of Stack Overflow article “Send Email when value changes in Google Spreadsheet” (herein after ‘Stack Overflow’), further in view of Traughber et al (US Patent 8183987 B2), further in view of Chesbrough et al (US20110004635A1), further in view of Harris et al (US20110271230A1).

Regarding Claim 4, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 1. Rennicks further teaches: 
and wherein the electronic message is communicated at least one or more of: to electronically communicate in a standard-compliant manner (Rennicks [0023 “memory 104 of the external server 102 includes a surveillance application 106, which is configured to receive messages (e.g., messages compliant with the HL7 messaging standard) indicating changes to a patient's status”; Examiner notes only one limitation is required to fulfill claim requirements; Examiner further notes that as the claims/specification have not defined what type of “standard” the claim language refers to, the reference applied pertaining to an HL7 messaging standard meets the broadest reasonable interpretation of the claim); to ensure family member second authorized individual users are notified in a health standard-compliant manner; to electronically communicate with a next of kin (NOK) second authorized individual user; to electronically communicate the electronic notification in a health care standard- compliant manner; to electronically communicate indirectly to indicate a medical condition change without violating the Health Insurance Portability and Accountability Act (HIPAA) to the second authorized individual user; to electronically communicate the electronic notification in a HIPAA-compliant manner to the second authorized individual user; to electronically communicate to ensure compliance with hospital standard operating procedures (SOPs); to electronically communicate the electronic notification in a manner of health care security or to ensure a health quality information standard-compliant manner; to electronically communicate the electronic notification in a complete alert message record (CAMR) format; to electronically communicate the electronic notification in an encrypted, secure and medical standard-compliant manner; or to electronically communicate the data of the electronic notification including to transmit the electronic message including HIPAA-compliant information pertaining to the one or more7U.S. Application Serial No. 15/867,810 filed January 11, 2018 Attorney Docket: 0091-00001 US NPchanges in the condition of the patient in a manner to comply with standardized improved data collection and communication in authorized compliant format to effectively communicate in coding data to be standards-compliant in communication to the authorized second individual user.  
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow do not disclose the following, but Traughber which is directed to a system and method for patient communication, does teach the electronic information comprising a practitioner name (Col 6 line 11 teaches “message automatically has…doctor name”, a message (Col 6 lines 9-10 teach “doctor can send voice messages to any patient, nurse, other doctor…”, an urgency (Col 14, line 6 teaches “Text: Urgency of request”), contact information (Col 12, lines 32-36 teach contact information including name, address, telephone number), and a patient name (Col 6, line 31 teaches “patient name”).
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach a system that monitors a patient’s EMR for changes, collects information about a patient’s status and alerts appropriate individuals when a change occurs but does not teach that the notification includes a practitioner name, message, urgency, contact information, and patient name.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with these teachings of Traughber, to include the aforementioned information in the notification, to provide information relating to a patient (Traughber Col 11 Lines 58-59).
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow/Traughber do not disclose the following, Chesbrough, which is directed to a closed-loop method of communicating information about a medical condition, does teach a callback number ([0081] teaches various  “As a non-
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow/Traughber with the teachings of Chesbrough to include a callback number, so that an individual can be easily contacted (Chesbrough, [0043]). 
Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow/Traughber/Chesbrough do not teach the electronic message comprising the electronic information is in JavaScript Object Notation (JSON) format.  Traughber does teach using Java-based technologies such as J2EE, EJB, JBOSS, JDBC (Col 10, lines 33-34) in his invention, but does not explicitly teach using JSON or that JSON is a Java-based technology. 
Harris, which is directed to a visualization and navigation technology for complex data sets, does teach that JSON is a type of java-based technology ([0063], “One system can be based on a Django/Python framework and Java-based technologies, including JSON…”
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the JavaScript Object Notation (JSON) format taught by Harris into the combined system of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow/Traughber/Chesbrough, because the data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats” (Amaransingham [0037]), which could include JSON, a type of Java-based technology.  

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rennicks et. al. (US Publication 20140100877A1), in view of Cronin et al (US Publication 20170339255A1), further in view of Amaransingham et. al. (US Publication 20150213225A1), further in view of Lyon et. al. (US Publication 20140085082A1), further in view of Stack Overflow article “Send Email when value changes in Google Spreadsheet” (herein after ‘Stack Overflow’), further in view of Lockhart et al (US 20120159335A1).

Regarding Claim 10, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow do not teach the following. Lockhart, which is directed to an integrated system and method of messaging which may be used to alert family members of medical alerts, does teach: 
wherein said at least one electronic computer processor of said electronic user device is configured to execute said plurality of said fourth instructions of the user automated alert application is configured to automatically place an outbound electronic call to said at least one electronic computer processor of the medical professional workstation so an authorized individual associated with the electronic user device can electronically communicate by the electronic user device with medical staff by said at least one electronic computer processor of the medical professional workstation ([0186] teaches “Karen…has an elderly father with cancer”, where Karen is the authorized individual; [0187] teaches “Karen also set up in her messenger suite an emergency notification system; in case her father has serious problem while she is on a business trip, so she can, with one button on her mobile device, automatically call and email the people who can get to her father immediately including the main nurse practitioner at the oncology center where her father's doctor practices (e.g., automatically place call to medical professional workstation (nurse practitioner at oncology center) and communicate with medical staff). Further, [173] teaches a doctor using Lockhart’s system for sending messages to Aaron (stroke patient) and wife Sara’s phones/computers regarding post-stroke recovery. [0174] teaches “An emergency medical monitoring system is also set up where test results and symptoms of potential incidents will automatically trigger an email and call to the appropriate nurse or doctor; friends and family are also on this automatic contact list”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with the teachings of Lockhart, because there is a need for a simple, unified experience for the core things people need to do in order to achieve better lives: communicating, getting information, prioritizing time, and managing their lives ([0006], Lockhart).  

Regarding Claim 14, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach the limitations of Claim 12. Rennicks further teaches 
receiving the electronic notification from said at least one electronic computer processor of an electronic computer application server device configured to execute said plurality of said third instructions of the server-side automated alert application, 
by said at least one electronic computer processor of said electronic user device configured to execute said plurality of said fourth instructions of the user automated alert application ([0016] “a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device” where [0056] teaches “Although a patient's handheld device, electronic health records, etc. may be discussed above, techniques disclosed herein are equally applicable to visitors to healthcare facilities other than patients, such as the patients' family members or friends. That is, in some embodiments, family members and friends 
Rennicks/Cronin/Amaransingham/Lyon/Stack do not teach the following, but Lockhart, which is directed to a system and method for implementing messaging functions in a mobile device, does teach
and automatically placing an outbound electronic call to a medical professional workstation, by said at least one electronic computer processor of said electronic user device configured to execute said plurality of said fourth instructions of the user automated alert application, so the authorized individual associated with the electronic user device can electronically communicate with an electronic device of medical staff ([0186] teaches “Karen…has an elderly father with cancer”, where Karen is the authorized individual; [0187] teaches “Karen also set up in her messenger suite an emergency notification system; in case her father has serious problem while she is on a business trip, so she can, with one button on her mobile device, automatically call and email the people who can get to her father immediately including the main nurse practitioner at the oncology center where her father's doctor practices (e.g., automatically place call to medical professional workstation and communicate with medical staff).  Further, [173] teaches a doctor using Lockhart’s system for sending messages to Aaron (stroke patient) and wife Sara’s phones/computers regarding post-stroke recovery. [0174] teaches “An emergency medical monitoring system is also set up where test results and symptoms of potential incidents will automatically trigger an email and call to the appropriate nurse or doctor; friends and family are also on this automatic contact list”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Rennicks/Cronin/Amaransingham/Lyon/Stack with the teachings of Lockhart, because there is a need for a simple, unified experience for the core things people need to do in order to achieve better lives: communicating, getting information, prioritizing time, and managing their lives [0006, Lockhart].  

Claim(s) 11, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rennicks et. al. (US Publication 20140100877A1), in view of Cronin et al (US Publication 20170339255A1), further in view of Amaransingham et. al. (US Publication 20150213225A1), further in view of Lyon et. al. (US Publication 20140085082A1), further in view of Stack Overflow article “Send Email when value changes in Google Spreadsheet” (herein after ‘Stack Overflow’), further in view of Chesbrough et al (US Publication 20110004635A1).

Regarding Claim 11, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow do not disclose the following, but Chesbrough, which is directed to a closed-loop method of communicating information about a medical condition, does teach The system of claim 1, wherein said at least one electronic computer processor of said electronic computer application server device is configured to execute said11U.S. Application Serial No. 15/867,810 filed January 11, 2018 Attorney Docket: 0091-00001 US NPplurality of said third instructions of the server-side automated alert application is-configured to electronically prioritize electronic notifications based on urgency ([0082] teaches “In certain embodiments, a time threshold can be associated with a particular alert based upon a priority hierarchy”; [0083]-[0089] teach how notifications can be sent within 1 hour, within 24 hours, or within 48 hours, depending on if they are emergent/urgent findings, significant/unexpected findings, or follow-up recommendations, accordingly). 
	Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow teach a system that can be used for sharing information about a patient’s medical status or condition with authorized individuals (e.g., status updates sent from an operating room to a patient’s family), but does not teach configuring the system to prioritize notifications based on urgency level. Chesbrough does teach prioritizing medical condition/status notifications by urgency.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow with the teachings of Chesbrough to allow for the most immediate (e.g., near instantaneous) notification when there are critical findings ([0084], Chesbrough).  
Regarding Claim 18, Rennicks/Cronin/Amaransingham/Lyon/Stack Overflow do not disclose the following, but Chesbrough, which is directed to a closed-loop method of communicating information about a medical condition, does teach: electronically processing the electronic alert, by the electronic alert application running on the at least one processor of the electronic user device; and electronically initiating an electronic emergency contact procedure, by the electronic alert application running on the at least one processor of the electronic user device  (Claim 5 teaches “the notification alert is transmitted to at least one of the persons to be notified (e.g., initiating emergency contact procedure) via a telephone, a personal computer, a personal electronic device…” (e.g., user device). 
	Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow teach a system that can be used for sharing information about a patient’s medical status or condition with authorized individuals (e.g., status updates sent from an operating room to a patient’s family). Amaransingham does not teach using the patient status notification system as a method of reaching emergency contacts when needed.  Chesbrough teaches a system that can be used by medical professionals to ensure patient information is communicated and acknowledged by other medical professionals involved in the patient’s treatment/testing.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow with the teachings of Chesbrough, since many people are busy and difficult to reach ([0004], Chesbrough]) and such a system would ensure that information about the individual/their condition is acknowledged ([0006], Chesbrough).  
Regarding Claim 20, Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow/Chesbrough teach the limitations of Claim 18. Chesbrough further teaches wherein the electronic emergency contact procedure further comprises: electronically waiting a predetermined amount of time for a callback, by said at least one electronic computer processor configured to execute said plurality of said second instructions of the EMR message monitor application ([0017] teaches “b) providing a computer system in data communication with the database, the computer system providing access to a user to create and update at least the profile information in the database and to generate an alert having a pre-defined threshold, the alert representing an action to be taken by at least one of the persons to be notified; c) communicating the alert to at least one of the persons to be notified using the at (e.g., a pre-defined threshold indicates that the system will wait a predetermined amount of time for an individual to respond before calling the next contact); when no callback is received in the predetermined amount of time, electronically calling a next authorized individual, by said at least one electronic computer processor configured to execute said plurality of said second instructions of the EMR message monitor application ([0017] teaches “d) communicating the alert to another one of the persons to be notified in the event that a threshold for communicating the alert to at least one of the person to be notified is reached);
electronically repeating this electronic process until a callback is received or all authorized individuals have been called and timed out, by said at least one electronic computer processor configured to execute said plurality of said second instructions of the EMR message monitor application ([0017] teaches “e) repeating step d) as necessary until the alert has been acknowledged by at least one of the persons to be notified”).
Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow/Chesbrough teach a system that can be used for sharing information about a patient’s medical status or condition with authorized individuals (e.g., status updates sent from an operating room to a patient’s family). Amaransingham/Cronin/Garmin/Stack Overflow do not teach using the patient status notification system as a method of reaching a hierarchy of emergency contacts when needed.  Chesbrough teaches a system that can be used by medical professionals to ensure patient information is communicated and acknowledged by other medical professionals involved in the patient’s treatment/testing and automatically calls the next individual when a response is not received within a pre-determined threshold.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of . 

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Rennicks et. al. (US Publication 20140100877A1), in view of Cronin et al (US Publication 20170339255A1), further in view of Amaransingham et. al. (US Publication 20150213225A1), further in view of Lyon et. al. (US Publication 20140085082A1), further in view of Stack Overflow article “Send Email when value changes in Google Spreadsheet” (herein after ‘Stack Overflow’), further in view of Chesbrough et al (US Publication 20110004635A1), further in view of Tara et al (US Publication 20120290311).

Regarding Claim 19, Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow/Chesbrough disclose the limitations of Claim 18. Rennicks further discloses wherein the electronic alert application running on the at least one processor of the electronic user device (([0016] “a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device” where [0056] teaches “Although a patient's handheld device, electronic health records, etc. may be discussed above, techniques disclosed herein are equally applicable to visitors to healthcare facilities other than patients, such as the patients' family members or friends. That is, in some embodiments, family members and friends who download the healthcare support application may also be permitted to receive content updates related to the patient's diagnosis, treatment plan, etc.” – the electronic notifications can be sent to a family member’s (e.g., second individual user’s) electronic device; Examiner notes that per Applicant’s specification at [0005], “authorized individuals” is described as “family, friends, guardians, etc.” and as such, the applied reference reads on “authorized individuals”). 
allows an authorized individual to electronically cancel an electronic request for authorized individuals to come to a hospital once electronic contact has been made ([0164] teaches “A physician accepts the emergency alert in any way understood in the art such as typing or touching an accept button on the screen of the client device or typing in an acceptance code to the client device (e.g., contact has been made)”; [0165] teaches “At a step 832 the…party generating the emergency alert may cancel or terminate further sending of the emergency alert so that no other physician need respond” (e.g., cancel request for authorized individuals to come to the hospital). See also Figure 8. 
Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow/Chesbrough teach a system that can be used for sharing information about a patient’s medical status or condition with authorized individuals via an application running on a user device. Amaransingham does not teach using the patient status notification system as a method of contacting authorized individuals, or requesting authorized individuals to come to the hospital.  Chesbrough teaches a system that can be used by medical professionals to ensure patient information is communicated and acknowledged by other medical professionals involved in the patient’s treatment/testing by automatically communicating an alert to individuals on a list until the alert is acknowledged (see [0017]), and will terminate the automated calling process once a user has acknowledged an alert (see [0069]). Chesbrough does not teach that the authorized individual can cancel the request for other authorized individuals to come to the hospital once contact has been made.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Rennicks/Cronin/Lyon/Amaransingham/Stack Overflow/Chesbrough with the teachings of Tara, to ensure efficient communication [Tara, 0023] and reduce travel time (Tara, [0167]).  


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Claim Objection
Objection to Claims 1, 12, 15 is withdrawn in light of amendment.  

112(b) Rejections
	Applicant’s arguments have been considered but are not persuasive. Applicant does not offer specific arguments other than to state that the claims have been amended and that the rejections are believed to be moot. The 112(b) section above has been updated to address amended claim language.  
	
112(a) Rejections
	Applicant’s arguments have been fully considered and are partially persuasive. The prior rejection for “ternary check” (at FOA, number 8)  has been withdrawn in view of Applicant’s explanations and citations on pages 20-23. Regarding arguments to “meta attribute” (beginning on page 24), Applicant’s citations to specification do not provide support for the limitation pertaining to “meta attributes”, and this argument is not persuasive.  The 112(a) section has been updated to address amended claim language.   

101 Rejections

	In response to Applicant’s argument (page 28) that the claims are directed completely to electronic devices configured to perform various processing steps, Examiner notes that merely because a claim contains electronic components does not preclude the claim from being directed to an abstract idea. As shown above in 101 section, the electronic device components (e.g., process, software instructions) have been identified as additional elements and are not part of the abstract idea itself.  Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on the terms “electronic”/“electronically”. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1).
	Applicant presents amended claim 1 and summarizes some of its features (page 32) and argues (page 32-33) that humans cannot readily perform functions such as monitoring a URI component associated with a resource being monitored by the EMR message monitor application. Please see 101 section above; Examiner has addressed the amended claim language accordingly.  Regarding Applicant’s argument, “humans cannot perform API calls”, see 101 section above as this has been considered an additional element that amounts to insignificant extra-solution activity. 
	Applicant continues that assuming arguendo that the claims are directed to an abstract idea, the currently pending independent claims integrate the alleged abstract ideas into a practical application thereof; particularly the amended subject matter.  Applicant argues that the amended claim language features “provide a specific and technical approach to monitoring 
	On page 33 as printed, Applicant argues that assuming arguendo that the claimed invention is directed to an abstract idea without a practical application under Step 2A, the claimed invention does substantially more than the alleged abstract idea such that it is not well-understood, routine and conventional as required by Berkheimer.  Applicant argues “The
specific features amended into the independent claims are not "mere instructions to apply an
exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. As Applicant has not provided support for the amended features doing substantially more than the alleged abstract idea, argument is unpersuasive. 
	Next, on page 34 as printed, Applicant summarizes 2B requirements and asserts that the invention is not merely using a generic computer to perform the alleged abstract idea.  Applicant refers to the 2B step that requires elements to be analyzed individually and as an ordered combination, and states that “Previously known techniques do not use these features determine an aggregated risk in the manner recited in the claimed elements, both individually 
	For the reasons outlined above and in 101 Section, the 101 Rejection is maintained.  

103 Rejections
Applicant’s arguments have been fully considered, but are moot in light of amendments as they do not apply to the currently applied combination of references.  Applicant’s amendment necessitated new references.    
	Regarding arguments on pages 37-46 that it would not be obvious to combine particular elements of independent and dependent claims, Examiner notes that motivation to combine has been provided for all 103 rejections above. As the Garmin reference and particular citation of Cronin used in FOA have been replaced with new references, this argument is not persuasive.  
	

CONCLUSION
The following reference not cited is made of record: US Publication 20110137852A1 to Gajic et. al., which teaches a method of automatically extracting with a computer system, from records maintained for a patient under care in a healthcare facility, information from an electronic medical record, and obtaining with the computer system information about real-time status of the patient. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619